Name: COMMISSION REGULATION (EC) No 1911/95 of 2 August 1995 correcting Regulation (EC) No 1908/95 fixing the aid for cotton for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  cooperation policy
 Date Published: nan

 3 . 8 . 95 EN Official Journal of the European Communities No L 184/7 COMMISSION REGULATION (EC) No 1911/95 of 2 August 1995 correcting Regulation (EC) No 1908/95 fixing the aid for cotton for the 1995/96 marketing year 'Article 1 1 . The aid for unginned cotton for the 1995/96 marketing year provided for in Article 5 of Regulation (EC) No 1554/95 shall be :  ECU 75,751 per 100 kilograms for Spain ,  ECU 57,467 per 100 kilograms for Greece . 2. However, the amount of the aid will be replaced with effect from 2 August 1995 to take account of the consequences of the stabilizer system as well as any adaptations to the aid arrangements .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as last amended by Council Regulation (EC) No 1 553/95 ('), Having regard to Council Regulation (EEC) No 1554/95 of 29 June 1995 laying down the general rules for the system of aid for cotton and repealing Regulation (EEC) No 2169/81 (2), and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1908 /95 (3), fixing the aid for cotton, contains an incorrect figure in Article 1 as a result of an error ; Whereas the necessary corrections should be made , HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 1908 /95 is hereby replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 August 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1995 . For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 148 , 30 . 6 . 1995, p. 45. (4 OJ No L 148 , 30 . 6 . 1995, p. 48 . (3) OJ No L 131 , 15 . 6 . 1995, p. 30.